IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


M. SYLVIA BAIR, EXECUTRIX OF THE        : No. 118 MAL 2015
ESTATE OF MARTHA A. EDWARDS,            :
DECEASED,                               :
                                        : Petition for Allowance of Appeal from the
                  Respondent            : Order of the Superior Court
                                        :
                                        :
           v.                           :
                                        :
                                        :
MANOR CARE OF ELIZABETHTOWN,            :
PA, LLC D/B/A MANORCARE HEALTH          :
SERVICES-ELIZABETHTOWN,                 :
MANORCARE HEALTH SERVICES,              :
INC., MANOR CARE, INC., HCR             :
MANORCARE, INC., HCR                    :
HEALTHCARE, LLC, HCR II                 :
HEALTHCARE, LLC, HCR III                :
HEALTHCARE, LLC, HCR IV                 :
HEALTHCARE, LLC,                        :
                                        :
                  Petitioners           :


                                     ORDER


PER CURIAM

     AND NOW, this 21st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.